DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 8-9, 11, 14-15, 17-18 and 20 are objected to because of the following informalities:

Claims 18-9, 11, 14-15, 17-18 and 20 recite the acronym “ID” without initially defining what it stands for.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, 10-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Papa et al. (Pub. No.: US 20170208560 A1), hereinafter Papa, in view of Huschke et al. (Pub. No.: US 20100064193 A1), hereinafter Huschke.

With respect to claim 1, Papa teaches A method in a first node for positioning, comprising: 
transmitting Q1 first-type radio signal(s), the Q1 being a positive integer ([0087], eNodeB transmits a signal to the UE); and 
transmitting first information ([0011], base station transmits information to the gateway); 
wherein the Q1 first-type radio signal(s) is(are) transmitted by Q1 spatial parameter group(s) respectively ([0087, 0098], eNodeB transmits a signal to the UE); 
the first information is used for indicating Q1 geographic position(s) ([0011], information is used for indicating geographic location); 
the Q1 piece(s) of channel information is(are) based on a channel measurement(s) performed by a target node for the Q1 spatial parameter group(s) respectively ([0087, 0098], UE 102 is called upon to report signal strength characteristics to its eNodeB 10); and 
the Q1 spatial parameter group(s) cover(s) the Q1 geographic position(s) respectively (fig. 3, [0098], UE 302 is also in communication with base station 304, as it is at the cell edge between base station 301 and base station 304. Base station 301 has initial coverage area 309; base station 307 has initial coverage area 307. Both base station 301 and base station 304 are in communication with a coordinating server via an X2 protocol connection. Base stations 301 and 304 may be small cells, in some embodiments, and in some embodiments a macro cell (not shown) provides backup overlay coverage to this entire area).  

Papa does not explicitly teach the first information comprises a first Identifier (ID) and Q1 piece(s) of channel information.  

However, Huschke teaches the first information comprises a first Identifier (ID) and Q1 piece(s) of channel information ([0032], information comprises terminal ID and channel information), and the target node is identified by the first ID ([0032], terminal ID).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Huschke, the first information comprises a first Identifier (ID) and Q1 piece(s) of channel information, into the teachings of Papa, in order to improve transmission in a multi-antenna multi-terminal network (Huschke, [0006]).

With respect to claim 2, the combination of Papa and Huschke teaches the method of claim 1.  Papa teaches receiving a first radio signal; wherein the first radio signal carries the Q1 piece(s) of channel information ([0087], receiving signal strength report from UE).

With respect to claim 7, the combination of Papa and Huschke teaches the method of claim 1.  Papa teaches receiving second information; wherein the second information is used for triggering a transmission of the first information ([0011], the base station configured to forward measurement reports obtained from an attached mobile device attached to the base station to the gateway).

With respect to claim 8, Papa teaches A method in a second node for positioning, comprising: 
receiving first information ([0011], base station transmits information to the gateway); 
wherein the Q1 first-type radio signal(s) is(are) transmitted by Q1 spatial parameter group(s) respectively ([0087, 0098], eNodeB transmits a signal to the UE); 
the first information is used for indicating Q1 geographic position(s) ([0011], information is used for indicating geographic location); 
the Q1 piece(s) of channel information is(are) based on a channel measurement(s) performed by a target node for the Q1 spatial parameter group(s) respectively ([0087, 0098], UE 102 is called upon to report signal strength characteristics to its eNodeB 10); and 
the Q1 spatial parameter group(s) cover(s) the Q1 geographic position(s) respectively (fig. 3, [0098], UE 302 is also in communication with base station 304, as it is at the cell edge between base station 301 and base station 304. Base station 301 has initial coverage area 309; base station 307 has initial coverage area 307. Both base station 301 and base station 304 are in communication with a coordinating server via an X2 protocol connection. Base stations 301 and 304 may be small cells, in some embodiments, and in some embodiments a macro cell (not shown) provides backup overlay coverage to this entire area); and the Q1 is a positive integer ([0087]).

Papa does not explicitly teach the first information comprises a first ID and Q1 piece(s) of channel information.  

However, Huschke teaches the first information comprises a first ID and Q1 piece(s) of channel information ([0032], information comprises terminal ID and channel information), and the target node is identified by the first ID ([0032], terminal ID).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Huschke, the first information comprises a first ID and Q1 piece(s) of channel information, into the teachings of Papa, in order to improve transmission in a multi-antenna multi-terminal network (Huschke, [0006]).

With respect to claim 10, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

With respect to claim 11, Papa teaches A first node for positioning, comprising: 
a first transmitter, to transmit Q1 first-type radio signal(s), the Q1 being a positive integer ([0087], eNodeB transmits a signal to the UE); and
 a second transmitter, to transmit first information ([0011], base station transmits information to the gateway); 
[0087, 0098], eNodeB transmits a signal to the UE); 
the first information is used for indicating Q1 geographic position(s) ([0011], information is used for indicating geographic location); 
the Q1 piece(s) of channel information is(are) based on a channel measurement(s) performed by a target node for the Q1 spatial parameter group(s) respectively ([0087, 0098], UE 102 is called upon to report signal strength characteristics to its eNodeB 10); and 
the Q1 spatial parameter group(s) cover(s) the Q1 geographic position(s) respectively (fig. 3, [0098], UE 302 is also in communication with base station 304, as it is at the cell edge between base station 301 and base station 304. Base station 301 has initial coverage area 309; base station 307 has initial coverage area 307. Both base station 301 and base station 304 are in communication with a coordinating server via an X2 protocol connection. Base stations 301 and 304 may be small cells, in some embodiments, and in some embodiments a macro cell (not shown) provides backup overlay coverage to this entire area).  

Papa does not explicitly teach the first information comprises a first ID and Q1 piece(s) of channel information.  

However, Huschke teaches the first information comprises a first ID and Q1 piece(s) of channel information ([0032], information comprises terminal ID and channel information), and the target node is identified by the first ID ([0032], terminal ID).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Huschke, the first information comprises a first ID and Q1 piece(s) of channel information, into the teachings of Papa, in order to improve transmission in a multi-antenna multi-terminal network (Huschke, [0006]).

With respect to claim 12, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 13, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

With respect to claim 18, Papa teaches A second node for positioning, comprising: 
a third receiver, to receive first information ([0011], base station transmits information to the gateway); 
wherein the Q1 first-type radio signal(s) is(are) transmitted by Q1 spatial parameter group(s) respectively ([0087, 0098], eNodeB transmits a signal to the UE); 
the first information is used for indicating Q1 geographic position(s) ([0011], information is used for indicating geographic location); 
the Q1 piece(s) of channel information is(are) based on a channel measurement(s) performed by a target node for the Q1 spatial parameter group(s) [0087, 0098], UE 102 is called upon to report signal strength characteristics to its eNodeB 10); and 
the Q1 spatial parameter group(s) cover(s) the Q1 geographic position(s) respectively (fig. 3, [0098], UE 302 is also in communication with base station 304, as it is at the cell edge between base station 301 and base station 304. Base station 301 has initial coverage area 309; base station 307 has initial coverage area 307. Both base station 301 and base station 304 are in communication with a coordinating server via an X2 protocol connection. Base stations 301 and 304 may be small cells, in some embodiments, and in some embodiments a macro cell (not shown) provides backup overlay coverage to this entire area); and the Q1 is a positive integer ([0087]).

Papa does not explicitly teach the first information comprises a first ID and Q1 piece(s) of channel information.  

However, Huschke teaches the first information comprises a first ID and Q1 piece(s) of channel information ([0032], information comprises terminal ID and channel information), and the target node is identified by the first ID ([0032], terminal ID).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Huschke, the first information comprises a first ID and Q1 piece(s) of channel information, into the teachings of Papa, in order to improve transmission in a multi-antenna multi-terminal network (Huschke, [0006]).

With respect to claim 19, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Papa, in view of Huschke, and further in view of Ozkan et al. (Pub. No.: US 20150148041 A1), hereinafter Ozkan.

With respect to claim 3, the combination of Papa and Huschke teaches the method of claim 1.  Papa teaches the first information as set forth above.  The combination of Papa and Huschke does not explicitly teach comprises Q1 cell portion ID(s), and the Q1 cell portion ID(s) is(are) used for identifying the Q1 geographic position(s) respectively.

However, Ozkan teaches Q1 cell portion ID(s), and the Q1 cell portion ID(s) is(are) used for identifying the Q1 geographic position(s) respectively ([0081]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Ozkan, Q1 cell portion ID(s), and the Q1 cell portion ID(s) is(are) used for identifying the Q1 geographic position(s) respectively, into the teachings of Papa and Huschke, in order for a cellular network operator can know a cell to which a mobile equipment is connected at a particular time (Ozkan, [0004]).

With respect to claim 14, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

Claims 4, 6, 9, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papa, in view of Huschke, and further in view of Tahara et al. (Pub. No.: US 20110144905 A1), hereinafter Tahara.

With respect to claim 4, the combination of Papa and Huschke teaches the method of claim 1.  Papa teaches the first information as set forth above.  The combination of Papa and Huschke does not explicitly teach Q1 node ID(s), and the Q1 node ID(s) is(are) used for identifying the Q1 geographic position(s) respectively.

However, Tahara teaches Q1 node ID(s), and the Q1 node ID(s) is(are) used for identifying the Q1 geographic position(s) respectively ([0080]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Tahara, Q1 node ID(s), and the Q1 node ID(s) is(are) used for identifying the Q1 geographic position(s) respectively, into the teachings of Papa and Huschke, in order to improve the accuracy of predicting the communication environment is to merge plural communication information (Tahara, [0110]).

With respect to claim 6, the combination of Papa, Huschke and Tahara teaches the method of claim 4.  Papa teaches receiving Q1 second-type radio signal(s) ([0087]); wherein the Q1 second-type radio signal(s) is(are) transmitted by Q1 communication node(s) respectively ([0087]), and a measurement(s) for the Q1 second-type radio signal(s) is(are) used for generating the Q1 spatial parameter group(s) respectively ([0087, 0098]).

The combination of Papa and Huschke does not explicitly teach the Q1 node ID(s) indicate(s) the Q1 communication node(s) respectively.

However, Tahara teaches the Q1 node ID(s) indicate(s) the Q1 communication node(s) respectively ([0080]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Tahara, into the teachings of Papa and Huschke, in order to improve the accuracy of predicting the communication environment is to merge plural communication information (Tahara, [0110]).

With respect to claim 9, this claim recites the method of claims 4 and 6, and it is rejected for at least the same reasons.

With respect to claim 15, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 17, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 20, this claim recites the method of claims 4 and 6, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190037525 A1; “Liu”, ([0005])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469